Goldman, J.
Verdicts were rendered against the defendants Harvey B. Hole and Riggs Dairy Express, Inc., in amounts ranging from $5,000 to $125,000. Thereafter, pursuant to section 264 of the Civil Practice Act a motion by defendant Hole was granted at Trial Term for judgment over against Riggs Dairy Express, Inc. In addition judgments in equal amounts were directed against the defaulting defendant, Joseph E. Plessinger, operator of the tractor owned by Hole and found by the jury to have been operated by Plessinger at the time of the accident in the business of Riggs Dairy Express, Inc., to which reference will be made as “ Riggs ”.
Riggs contends on this appeal that it was error to submit to the jury the issue whether at the time of the accident on November 22,1956, under the terms of the leasing agreement to which we shall refer subsequently, Plessinger was in the course of his employment with defendant Riggs. It is undisputed that Plessinger had been Hole’s employee for seven years before the accident.
Hole asserts that Plessinger at the time of the accident was violating his (Hole’s) instructions in operating the tractor while disconnected from the trailer. Neither defendant asserts that the evidence is insufficient to support the verdicts as to negligence or freedom from contributory negligence. Likewise, no claim is made that the verdicts are excessive. We find sufficient evidence to support the verdicts against defendant Hole.
There remains then the question presented by the appeal of Riggs. It appears that on November 15, 1956 Riggs leased a *504tractor and trailer owned by defendant Hole for the purpose of transporting a cargo of butter, an Interstate Commerce Commission regulated commodity, from Chicago, 111. to Somerville, Mass. The transportation was under the Interstate Commerce Commission rights of defendant Biggs. Mr. Plessinger arrived at his destination, Somerville, Mass., unloaded his cargo and made a report call to Biggs’ office to notify Biggs that he had completed the trip. No arrangements had been made by Biggs for a return load and despite efforts by Plessinger to secure a load from any shipper none was available in Somerville. Mr. Plessinger thereupon proceeded to Avoca, New York in search of a return cargo to the midwest. He disconnected the tractor from the trailer and drove to a nearby restaurant. The tractor, on the return trip to Avoca collided with an automobile resulting in the death of Alfred B. Leotta and injuries to his two passengers giving rise to the present litigation. At the time of the accident Plessinger had not removed the decal bearing Biggs’ Interstate Commerce Commission permit number, which had been taped to the door of the tractor.
The pertinent provisions of the lease are:
‘11. The lessor hereby leases and delivers to the lessee the following described motor vehicle(s) for the duration of a single (outbound) (return) trip, to be used by Lessee in transporting property from Chicago to Somerville, Mass.” [all in printed form except the starting point and destination which are in typewriting].
“2. It is agreed that this agreement shall be in effect from the commencement of the loading of the said motor vehicle (s) to the termination of the unloading. * * *
“ 4. Lessor represents that said equipment, the owner, driver, and operator thereof, at all times during the term of this lease, comply, and shall comply with the rules and regulations of the Interstate Commerce Commission and all statutes, ordinances, state and federal regulations and laws pertaining to the- operatian thereof * * *; lessor by these presents, agrees to indemnify and hold lessee harmless of penalties and fines by reason of the violation of any provision thereof.
‘£ 5. Lessor shall keep, maintain, and equip said vehicles in good condition and in accordance .with all local, state and Federal laws and the rules and regulations of the Interstate Commerce Commission and commissions of the states through which said vehicles are to be operated, at lessor’s cost and expense.
“ 6. Lessor shall furnish driver and pay all expenses of the operation of said vehicles; lessee shall not be liable for any loss *505or damage to said vehicles, however caused, while in use under the terms of this lease; lessor agrees to indemnify and save harmless lessee for loss or damage to cargo from any and all causes whatsoever, except loss or damage due to acts of God. * * *
“9. Total Lessor Revenue $362.64. ’ ’ [which was payment computed, on the basis of a one-way trip from Chicago, 111. to Somerville, Mass.].
“ 10. Driver must stop at following designated check stations.— (12) ” [Check station 12 is identified as “ midway station (Eastbound) — Penn. Turnpike”]. “Scheduled arrival Nov 17,1956.
“ 11. Received above load, ICC plates noted and instructions read and acknowledged. Joe ■ Plessinger ” [in Plessinger’s handwriting] —“ Driver’s Signature ”.
Under the plain and unambiguous terms of the contract between the parties this was a one-way lease which had been fully performed five days prior to the time of the accident, at which time Plessinger was not operating for lessee Riggs but was wholly and solely the employee of lessor, Hole.
The fact situation in the case at bar is almost identical with that in Costello v. Smith (179 F. 2d 715). At page 718 the United States Court of Appeals (Second Circuit) made this pertinent statement: “ The Commission’s brief states that * Private carriers are subject to the Act only with respect to safety of operations, hours of service of employees and standards of equipment, as indicated in Section 204(a) (3) ’ * * * Nor do the present regulations forbid a common carrier such as Johnson from making a one-way lease with an independent contractor such as Withers. In the absence of statutory command or of regulatory action by the Commission, we cannot say that a one-way lease is so far contrary to the policy of the Act that a court should impose liability on the lessee after the lease has ended. ’ ’
The Supreme Court of Delaware in a similar holding in Hall v. Gallagher (125 A. 2d 507 [Del.]) considered the same general fact situation involving a one-way lease. In that case, as in the instant appeal, the lessee’s Interstate Commerce Commission placard was not removed by the lessor’s agent and was upon the tractor-trailer when the accident occurred. At page 509, the court said: “ The fact that — unknown to appellee and contrary to the terms of the lease — the I. C. C. placard was left on the tractor-trailer after the termination of the lease indicates no intention on the part of appellee to consent to any variation in the terms of the lease.”
*506In Hall v. Gallagher (supra) the plaintiff argued that Gallagher should be held liable under section 428 of the Be statement of the Law of Torts. The court rejected this contention in the following statement (pp. 509, 510): “This section relates to the responsibility of an individual or corporation carrying on an activity which can be lawfully carried on only under a franchise granted by public authority involving an unreasonable risk to others. We have held that the lease is valid and that the accident occurred at a time not covered by its terms. The section of Bestatement quoted by appellants cannot under any circumstances have any application to the facts of this case because during the return trip of the tractor-trailer it was not being operated under the franchise.”
Upon completion of the “ single trip ” to Somerville, Mass., Biggs’ control over Plessinger, or its right to direct his movement, ceased. After the unloading of the Biggs’ cargo the relationship of lessor and lessee terminated and the sole employer of Plessinger was defendant Hole. Driver Plessinger stated that he was “ at liberty ” to carry what he chose for anyone once he had unloaded. The failure of Plessinger to remove the Biggs’ decal, a circumstance entirely unrelated to the accident, cannot fix liability on Biggs once the lease ended. The instruction to Plessinger to remove the decal at the completion of the unloading would seem to be implicit in Plessinger’s acknowledgment in his deposition that he was familiar with the I. C. C. regulations and would abide by them.
Section 207.4 (subd. [d], par. [1] of I. O. C. regulations; Code of Fed. Beg., tit. 49) placed the responsibility on Plessinger, defendant Hole’s agent, to remove the decal on the termination of the lease and similarly section 207.4 (subd. [a], par. [6]), which provided that the time for giving the receipt for possession of the vehicle shall coincide with the duration of the lease, also cast this obligation upon Plessinger. His failure to comply with these regulations, once the lease terminated at Somerville, did not revive the liability which Biggs had had and which ceased at the time of unloading. A comparable situation was presented in Simon v. McCullough Transfer Co. (155 Ohio St. 104). As in the instant case the driver had not removed the decal and had the receipt copy of the weight sheet of the carrier in his possession at the time of the accident. At page 116 the court laid down the rule which in our judgment determines this appeal: “ Since at the time of the accident in the present case Bolton, an independent contractor, was in no sense under defendant’s guidance or control; since all business relationships between them were at an end, to be resumed, if at all, only by a subsequent consent *507or agreement between them; and since at such time Bolton was far away from where he had completed his work for defendant and was not engaged in any transportation project for defendant, it would be neither logical nor reasonable to cast liability for Bolton’s acts upon defendant. ’ ’ (Also, see, Hall v. Gallagher, 125 A. 2d 507, supra; Eckard v. Johnson, 235 N. C. 538; Gallagher’s Estate v. Battle, 209 Md. 592.)
American Tr. Lines v. Smith (246 F. 2d 86) is not a departure from the rule of Costello v. Smith (179 F. 2d 715, supra) and is distinguishable from the case at bar upon its facts for it did not involve a true single trip lease. The Sixth Circuit Court explicitly said this at page 89 in the following statement: “ In Costello v. Smith, supra, and Eckard v. Johnson, supra, the trip lease involved contained specific provisions to the effect that liability should terminate upon completion of delivery. The alleged trip lease presented in evidence here contains no such provision.” Paragraph 2. of the Riggs’ lease specifically provided that the lease should be in effect only ‘ ‘ to the termination of the unloading ”. To extend the duration of this lease to a time five days later and several hundred miles from Somerville, Mass., is clearly violative of the terms of the agreement.
The payment of $9 by Hole to Riggs for assisting Hole in securing insurance coverage for the trip from Avoca to a western point of destination, in the light of the testimony that this was purely a service charge, cannot connect Riggs with any interest in the return trip. Riggs had no interest whatsoever in this trip for which Hole and Plessinger received the entire revenue and about which Riggs had no knowledge or participation in other than the telephone call by Hole to Riggs to assist Hole in securing insurance coverage.
Although there was considerable discussion in the record concerning the I. C. C. regulations with reference to single trip leases, it was recognized by the trial court and conceded by the attorneys for the respective parties that section 207.4 (subd. [a], par. [3]) which provides that equipment leased by authorized carriers shall be for a period of not less than 30 days, was not in effect at the time of the accident. The lease in all respects complied with Interstate Commerce Commission rules and regulations in existence on November 22, 1956. The lease being clear and unambiguous it should have been interpreted as a matter of law by the trial court (Brainard v. New York Cent. R. R. Co., 242 N. Y. 125, 133) and should not have been left to the jury for interpretation as a question of fact, as was done by the court’s charge.
*508The judgments against Biggs Dairy Express, Inc., should be reversed and the complaints .and cross claim dismissed and otherwise the judgments appealed from should be affirmed..